692 F.2d 596
Kisi Petelosanele RAASS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.Tevita NGALUAFE and Christina Ngaluafe, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 82-7203, 82-7204.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 2, 1982.Decided Nov. 10, 1982.

J. Scott Tims, El Monte, Cal., for petitioners.
Ingrid Hrycenko, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
On Petition for Review of an Order of the Board of Immigration Appeals.
Before CHAMBERS, ROBB* and ALARCON, Circuit Judges.


1
These petitioners have been ordered deported to the Tonga nation where they were born.  They assert that in Tonga they would be deprived of rights to land because they do not have the right lineal history.


2
The relief of asylum in the United States depends on something more than generalized economic disadvantage at the destination.


3
There is not substantial claim of a probable political persecution as decided under the heretofore decided cases.


4
The records support the determination made by the Immigration Judge.



*
 The Honorable Roger Robb, United States Circuit Judge for the Court of Appeals for the District of Columbia, sitting by designation